Levine, J.,
dissents and votes to annul in a memorandum. Levine, J., (dissenting). The petition should be granted since the determinations at issue are not supported by substantial evidence. The misbehavior reports served on petitioners contained identical charges and set forth the same general description of the incident: "One [sic] August 1, 1988, beginning at approximately 10:30 a.m., while confined to the Coxsackie Correctional Facility Special Housing Unit the above mentioned inmate, acting in concert with other inmates so confined, engaged in the take over of the unit by force. Said action resulted in the taking over of five (5) Correction Officer employees as hostages. Said hostages subjected during the course of fourteen (14) hours to acts of assault, multiple attempts to inflict bodily harm, threats both spoken and by gesture. The overall act resulted in extreme violent conduct, since these inmate actions during the incident disturbed the order of the facility and created immediate danger to life, health and facility security. Additional actions of this inmate while acting in concert resulted in considerable damage to the unit and other state property.”
The reports were prepared by Thomas McKernon, a correction officer who was stationed just outside one of the doors to the special housing unit during the incident. The reports, however, were not indorsed by any of the correction officers who had been taken hostage, nor is there any evidence indicating that McKernon actually witnessed acts of misconduct by any of petitioners. To the contrary, McKernon, who testified at the hearings for petitioners Charles Rivers and Dennis Prewitt, admitted that he lacked firsthand knowledge of their involvement in the disturbance. McKernon testified that charges were brought against Rivers and Prewitt as a result of an "ongoing investigation”, but he failed to identify the source of his information or provide any further details concerning the alleged rule violations. Thus, there was no basis upon which the Hearing Officer could make an independent assessment of the credibility of the information that petitioners were involved in the incident. Consequently, neither the misbehavior report nor the testimony of McKernon was sufficient to constitute substantial evidence (see, Matter of Silva v Scully, 138 AD2d 717, 718; Matter of Wynter v Jones, 135 AD2d 1032, 1033).
*797Nor am I persuaded that the testimony by petitioners Robert Collins, Clarence Smith and Rivers, in which they acknowledge leaving their cells during the disturbance, is itself a sufficient basis to find them guilty of any of the charges contained in the misbehavior reports. In the absence of any evidence that petitioners did more than simply "walk around” during the disturbance, this conduct does not constitute a violation of rule 104.12, which provides that an inmate "shall not lead, organize, participate or urge other inmates to participate in work-stoppages, sit-ins, lock-ins or other action which may be detrimental to the order of the facility” (7 NYCRR 270.1 [b] [5] [iii] [emphasis supplied]). In the case of Rivers, the admission that he was outside his cell, without any further evidence of wrongdoing, certainly did not provide a basis for finding him guilty of the additional charges of assault, threats, conduct disturbing the order of the facility, takeover of an area of the facility, and destruction of State property.
Finally, as to Prewitt, the majority concludes that the determination in his case is supported by the additional evidence contained in the unusual incident report. The Hearing Officer, however, never discussed the contents of the report on the record, nor did he rely on it in reaching his disposition. Consequently, this court cannot consider the report in determining whether respondent’s disposition is supported by substantial evidence (see, Matter of Brestin v Commissioner of Educ. of State ofN. Y, 116 AD2d 357, 359-360).
In light of the foregoing, I would grant each petition and order expungement (see, Matter of Hartje v Coughlin, 70 NY2d 866; Matter of Wynter v Jones, supra, at 1034).